Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip James Williams appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction under Amendment 780 to the Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Williams, No. 4:09-cr-00073-*63TLW-1 (D.S.C. filed Feb. 29, 2016, entered Mar. 1, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED